Red Mountain Resources, Inc. 8-K/A EXHIBIT 99.2 RED MOUNTAIN RESOURCES, INC. UNAUDITED PRO FORMA COMBINED FINANCIAL INFORMATION The following unaudited pro forma combined financial information reflects the historical results of Red Mountain Resources, Inc. (“Red Mountain”) as adjusted on a pro forma basis to give effect to Red Mountain’s consolidation with Cross Border Resources, Inc. (“Cross Border”). On January 28, 2013, Red Mountain acquired 5,091,210 shares of common stock of Cross Border from a limited number of stockholders of Cross Border in exchange for the issuance of 10,182,420 shares of common stock of Red Mountain(the “Acquisition”). This acquisition was a step-acquisition in which Red Mountain acquired an additional 31% of Cross Border’s outstanding common stock, increasing Red Mountain’s ownership of Cross Border’s outstanding common stock from 47% to 78%.Prior to January 28, 2013, Red Mountain accounted for its investment in Cross Border as an equity method investment.After January 28, 2013, Red Mountain consolidates Cross Border. Red Mountain’s fiscal year ends on May 31, and Cross Border’s fiscal year ends on December 31. The unaudited pro forma combined balance sheet was derived from the unaudited November 30, 2012 balance sheet of Red Mountain and the audited December 31, 2012 balance sheet of Cross Border.The pro forma combined balance sheet assumes the Acquisition occurred on November 30, 2012 for Red Mountain and December 31, 2012 for Cross Border. The unaudited pro forma combined statement of operations for the twelve months ended May 31, 2012was derived from the audited statement of operations of Red Mountain for the fiscal year ended May 31, 2012 and the unaudited statement of operations of Cross Border for the twelve months ended June 30, 2012.Cross Border’s unaudited statement of operations for the twelve months ended June 30, 2012 was derived by using its audited results for the fiscal year ended December 31, 2011 and deducting itsunaudited results for the interim six-month period ended June 30, 2011 and adding its unaudited results for the interim six-month period ended June 30, 2012. The interim unaudited pro forma combined statement of operations for the six months ended November 30, 2012 was derived from the unaudited statement of operations for Red Mountain for the six months ended November 30, 2012 and the unaudited statement of operations for Cross Border for the six months ended December 31, 2012. Cross Border’s results for the six months ended December 31, 2012 were derived by using its audited results for the year ended December 31, 2012 and deducting its unaudited results for the interim six-month period ended June 30, 2012. The pro forma statements of operations reflect the Acquisition and related events as if they occurred on June 1, 2011 and 2012 for purposes of the statement of operations for the year ended May 31, 2012 and the six months ended November 30, 2012 for Red Mountain, respectively, and January 1, 2012 and July 1, 2012 for the year ended May 31, 2012 and the six months ended November 30, 2012 for Cross Border, respectively. Red Mountain recorded the purchase price as follows: Purchase Price: Fair value of 20,542,009 Red Mountain shares exchanged for Cross Border common stock $ Cash acquisition of Cross Border common stock $ Acquisition of Cross Border note payable and accrued interest $ Total consideration paid $ Add: Estimated Fair Value of Liabilities Assumed: Accounts payable $ Asset retirement obligations Environmental liability Line of credit Creditors payable Accrued expense and other liabilities Amount attributable to liabilities assumed Noncontrolling interest Total purchase price $ Estimated Fair Value of Net Assets Acquired: Cash $ Accounts receivable Prepaid and other current assets Derivative assets Other property and equipment Proven oil and gas assets Unproven oil and gas assets Other long-term assets Amount attributable to net assets acquired $ The historical consolidated financial statements have been adjusted in the pro forma financial statements to give effect to pro forma events that are: (1) directly attributable to the Acquisition; (2) factually supportable; and (3) with respect to the pro forma statements of operations, expected to have a continuing impact on the combined results of Red Mountain and Cross Border following the Acquisition. The pro forma financial statements do not reflect any cost savings (or associated costs to achieve such savings) from operating efficiencies or synergies that could result from the Acquisition, nor do they include any potential revenue or earnings enhancements that may be achieved with the combined capabilities of the companies. Assumptions and estimates underlying the unaudited adjustments to the pro forma financial statements (the “pro forma adjustments”) are described in the accompanying notes to the pro forma financial statements. Since the pro forma financial statements have been prepared based on preliminary estimates, the final amounts recorded may differ materially from the information presented, as described further in the accompanying notes. These unaudited pro forma combined financial statements are provided for illustrative purposes only and are not necessarily indicative of the results that actually would have occurred had the transactions been in effect on the dates or for the periods indicated or of results that may occur in the future. The pro forma financial statements should be read in conjunction with (1) the historical consolidated financial statements and accompanying notes and “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” which are set forth in Red Mountain’s Annual Report on Form 10-K for the fiscal year ended May 31, 2012 and in Red Mountain’s Quarterly Report on Form 10-Q for the quarters ended November 30, 2012 and 2011, and (2) the historical consolidated financial statements and accompanying notes and “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” which are set forth in Cross Border’s Annual Report on Form 10-K for the year ended December 31, 2012, and in Cross Border’s Quarterly Reports on Form 10-Q for the quarters ended June 30, 2012 and 2011. RED MOUNTAIN RESOURCES, INC. UNAUDITED PRO FORMA COMBINED BALANCE SHEET November 30, 2012 (in thousands) (unaudited) Red Mountain Resources, Inc. November 30, 2012 Cross Border Resources, Inc. December 31, 2012 Pro Forma Adjustments Pro Forma Combined Assets Current Assets: Cash and cash equivalents $ $ $
